Citation Nr: 0505809	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  94-15 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for an abdominal disorder.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from January to April 1991, in 
Southwest theatre of operations during the Persian Gulf War.  
She also served in a reserve unit before and after those 
dates.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1993 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, that denied entitlement to 
service connection for an abdominal condition.  The veteran 
has perfected a timely appeal.  The Board remanded this claim 
to the RO for additional development in October 1998.  

Following the completion of additional development, the Board 
denied the veteran's claim by decision issued in August 2002.  
The veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
November 2003 Joint Motion for Remand, the Secretary of 
Veterans Affairs (Secretary) and the veteran, through her 
representative, essentially agreed that the veteran had not 
received the notice required by 38 U.S.C.A. § 5103(a) and 
moved that the Board's August 2002 decision be vacated and 
the appeal remanded. 

In a November 2003 Order, the Court vacated the August 2002 
Board decision. Thereafter, the case was returned to the 
Board for action consistent with the Court's November 2003 
Order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA is required to advise a claimant of the evidence needed to 
substantiate claims, of what evidence the claimant is 
responsible for obtaining, and of what evidence VA will 
undertake to obtain. 38 U.S.C.A. § 5103(a) (West 2002).  VA 
also has undertaken to inform claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b) (2004).

The Court has held that the notice requirements are not met 
unless VA can point to a specific document in the claims 
file.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the November 2003 Joint Motion for Remand (Joint 
Motion), the Secretary and the veteran agreed that there was 
no specific document in the claims file that complied with 
the notice requirements of the VCAA.  Accordingly, and in 
light of the Court's November 2003 Order vacating and 
remanding the August 2002 Board decision for re-adjudication 
consistent with the Joint Motion, the Board is required to 
remand this case so that the AMC can provide the required 
notice to the veteran and her service representative.

Accordingly, this case is REMANDED for the following actions:

1.  Provide the veteran and her service 
representative with notice regarding the 
claim of entitlement to service 
connection for a stomach disorder in 
accordance with 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).

2.  Then, re-adjudicate the claim.  If it 
remains denied, issue a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


